Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered September 23, 2003. The judgment convicted defendant, upon a jury verdict, of aggravated harassment of an employee by an inmate.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a jury verdict, of aggravated harassment of an employee by an inmate (Penal Law former § 240.32), defendant contends that he was denied his constitutional right to a speedy trial (see CPL 30.20; see generally People v Taranovich, 37 NY2d 442, 444-445 [1975]). The preindictment delay of 10 months is not unreasonable, and defendant’s conclusory allegations of prejudice are otherwise insufficient to support that contention (see People v Beyah, 302 AD2d 981 [2003], lv denied 99 NY2d 626 [2003]). The verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.